     Case 2:17-cr-00201-LMA-DMD Document 896 Filed 04/06/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                   No. 17-201

LILBEAR GEORGE,                                                         SECTION I
CHUKWUDI OFOMATA,
& CURTIS JOHNSON, JR.

                                      ORDER

      Before the Court is the defendants’ joint unopposed motion 1 for a thirty-day

extension of time to file motions in limine and additional pre-trial evidentiary

motions. For the following reasons, the motion is granted in part and denied in part.

      Under the Fourth Amended Scheduling Order, the deadline to file motions in

limine and additional pre-trial evidentiary motions was April 7, 2020. 2 The Fourth

Amended Scheduling Order was entered into the record on August 29, 2019.

      On March 27, 2020, the Court granted in part and denied in part the parties’

joint motion 3 to stay the Fourth Amended Scheduling Order until May 1, 2020. 4

Pursuant to the Court’s March 27, 2020 order, the deadlines in the Fourth Amended

Scheduling Order, with the exception of the deadline to file motions in limine and

additional pre-trial evidentiary motions, are stayed until May 1, 2020, by which date

the parties are to file a joint proposed Fifth Amended Scheduling Order. 5 Also



1 R. Doc. No. 891.
2 R. Doc. No. 533, at 2–3.
3 R. Doc. No. 881.
4 R. Doc. No. 886.
5 See id. at 1.



                                         1
       Case 2:17-cr-00201-LMA-DMD Document 896 Filed 04/06/20 Page 2 of 3



pursuant to the March 27, 2020 order, the Court granted a two-week extension of the

deadline to file motions in limine and additional pre-trial evidentiary motions—to

April 21, 2020. 6 The defendants now request an additional thirty-day extension of the

April 21, 2020 deadline.

         The Court is sympathetic to the concerns that defense counsel have articulated

regarding the impact of COVID-19 on their professional and personal obligations, and

it is heedful of the need to provide effective assistance of counsel to the capital

defendants. In a parallel vein, the Court is also mindful of the extensive pre-trial

preparations that the Court and counsel must undertake to ensure a fair and just

trial process.

         Following numerous requests for continuances that the Court has granted,

trial in this capital case is scheduled to begin on September 14, 2020. A myriad of

motions have been filed by the defendants with respect to the second superseding

indictment, the government’s notice of intent to seek the death penalty, and the

imposition of the death penalty. 7 The Court must resolve these motions before trial.

The Court must also review with defense counsel and the government the juror

questionnaire and jury instructions for both the guilt phase and sentencing phase of

trial. Since August 23, 2019, defense counsel have been aware of the initial deadline




6   Id.
7   R. Doc. Nos. 831, 836, 838, 840, 841, 842, 843, 844, 849, 850, 851, 852, 853.

Under the Fourth Amended Scheduling Order, the deadline to file such motions was
October 7, 2019. R. Doc. No. 533, at 3. The Court has granted two extensions of that
deadline, most recently to February 17, 2020. See R. Doc. Nos. 600 & 790.


                                             2
     Case 2:17-cr-00201-LMA-DMD Document 896 Filed 04/06/20 Page 3 of 3



to file motions in limine and additional pre-trial evidentiary motions. As such, they

have had months to conduct investigations and interviews in preparation for the

filing of motions in limine and additional pre-trial evidentiary motions. While the

outbreak of COVID-19 and its impact could not have been anticipated, the trial date

and related deadlines were set over six months ago. The continuance requested by

the defendants will seriously jeopardize the ability of the Court to be adequately

prepared for trial and will also jeopardize the scheduled trial date.

      In light of the foregoing,

      IT IS ORDERED that the motion is GRANTED IN PART AND DENIED

IN PART. Motions in limine related to evidentiary issues and additional pre-trial

evidentiary motions shall be filed by MAY 14, 2020, with all oppositions due by MAY

21, 2020. If any party receives evidence from another party or uncovers evidence after

May 14, 2020 that would require a motion in limine, that party shall immediately

notify the Court to schedule a conference to discuss the same. All other motions in

limine and pre-trial motions shall be filed by APRIL 28, 2020, with all oppositions

due by MAY 5, 2020. Any party who has a question with respect to which category a

motion in limine or pre-trial motion falls within shall immediately notify the Court

to schedule a conference to discuss the same.

      New Orleans, Louisiana, April 6, 2020.




                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE



                                           3
